[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                     No. 05-12779                         APR 4, 2006
                               ________________________                 THOMAS K. KAHN
                                                                            CLERK
                            D. C. Docket No. 04-20284-CV-AJ

ABRAHAM FLEMENBAUM, M.D.,
LEON FLEMENBAUM, M.D.,

                                                                       Plaintiffs-Appellants,

                                            versus

FLORIDA DEPARTMENT OF CHILDREN & FAMILIES,

                                                                        Defendant-Appellee,

SECRETARY OF THE FLORIDA DEPARTMENT OF CHILDREN &
FAMILIES, Jerry Regier, in his official capacity,

                                                                                   Defendant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (April 4, 2006)

Before TJOFLAT and HULL, Circuit Judges, and RESTANI*, Judge.

       *
         Honorable Jane A. Restani, Chief Judge, United States Court of International Trade,
sitting by designation.
PER CURIAM:

       Plaintiffs-Appellants Abraham Flemenbaum, M.D. and Leon Flemenbaum,

M.D. (the “Flemenbaums”) seek to open methadone treatment clinics in Broward

County and Miami-Dade County, Florida.

       The Flemenbaums filed suit against the Florida Department of Children &

Families (“DCF”) and its Secretary, alleging that in prohibiting the Flemenbaums

from opening methadone clinics, DCF violated the Americans With Disabilities

Act (“ADA”), the Rehabilitation Act of 1974 (“Rehabilitation Act”), the

Fourteenth Amendment of the United States Constitution, and the Florida

Constitution. The district court granted summary judgment to DCF and its

Secretary on all counts, and the Flemenbaums appeal the district court’s grant of

summary judgment on only their ADA and Rehabilitation Act claims.1

       After review and oral argument, we affirm the district court’s grant of

summary judgment in favor of DCF and its Secretary, for the reasons stated in the

district court’s order of April 29, 2005.

       AFFIRMED.




       1
        The Flemenbaums do not appeal the district court’s entry of summary judgment against
them on Counts IV and V of their Second Amended Complaint (the Fourteenth Amendment
claim and the Florida Constitutional claim).

                                              2